 1
 2
 3
 4
 5
 6
 7
 8
 9                        UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11
12   FIDEL GALLARDO,                         ) Case No. 2:17-cv-01438-MWF-JC
                                             )
13                                           ) JUDGMENT
                           Petitioner,       )
14                                           )
                    v.                       )
15                                           )
                                             )
16   SCOTT KERNAN,                           )
                                             )
17                                           )
                     Respondent.             )
18 ______________________________
19         Pursuant to this Court’s Order Accepting Findings, Conclusions and
20 Recommendations of United States Magistrate Judge,
21      IT IS ADJUDGED that the Petition for Writ of Habeas Corpus by a Person
22 in State Custody is denied and this action is dismissed with prejudice.
23        IT IS SO ADJUDGED.
24
25 DATED: April 6, 2020
26
27                                  _______________________________________
28                                  MICHAEL W. FITZGERALD
                                    UNITED STATES DISTRICT JUDGE
